DETAILED ACTION
	This action is a response to the communication received on 1/31/2022. Examiner acknowledges the amendments made to claims 1, 4, 10, 16, and 18. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/31/2022.  These drawings are not accepted.
The drawings are objected to because some of the text of the axes and legends in figure 4 are blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 1 is objected to because of the following informalities: 
In claim 1, line 9, “has a first end” should be –having a first end--.
In claim 1, line 15, “the second trace has” should be –the second trace having--.
In claim 1, line 19, “the first and third ends being” should be –the first and third ends are--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite to the first direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 inherit the deficiencies of claim 1 and are likewise rejected. 
Claim 4 recites the limitation "the opposite to the third direction" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s amendments have introduced new 112 issues in the claims.
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not show that the current travels on a second/ fourth path that is parallel to but in an opposite direction to a first/third direction. Examiner disagrees. Based on where one places the traces on the coils (like the ones shown in Applicant’s figure 2A) the current would flow in parallel but opposite directions between the first and second directions and the third and fourth directions (Ex. Up direction on one trace, the left side of the coil and down direction on the right side of the coil to produce the circular flow of current in the coil).  
 While it is clear in the drawings that the structure of the described invention is different than the applied art, the claimed invention does not appear to capture these components. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0317281 (Schneider et al., hereinafter Schneider).
In regards to claims 1-8, 10-14, and 17-19, Schneider discloses a transcranial magnetic stimulation coil (title and abstract). A figure 8 double coil configuration is shown in figures 1 and 4 and described in paragraphs 75-79.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd magnetic field generating coil)][AltContent: textbox (1st magnetic field generating coil)]
    PNG
    media_image1.png
    663
    464
    media_image1.png
    Greyscale

The figure shows the following parts:
a first generally planar magnetic field generating coil having a first coil trace (left side of first coil) having a decreasing radial spiral which passes about a first central portion (1st coil has a central portion), the first coil trace having a first electric current traveling along a first directional path and having a first plurality of separated portions each having a first respective set of different radii from the first central portion along a bisecting line (line runs through center st coil) and would have a current flowing in a direction opposite than the left side of the coil (left side and right sides of coil would have different directions to create the circular flow of current), and having a second plurality of separated portions each having a second respective set of different radii from the first central portion along the bisecting line along the bisecting line, the second trace has a third end at the first outer surface and a fourth end at an inner surface of the coil, the first and second coil traces being alternated and interleaved along the bisecting line; wherein the probe electromagnetic field is operable to induce a current in a conductive material, and wherein the first and third ends being electrically coupled (required structure and functionality of a figure 8 TMS probe); 
an alignment member (shield – not shown; paragraphs 76 and 79) configured to allow the placement of the probe adjacent a patient’s body; and
a second generally planar magnetic field generating coil having a third coil trace (lefts side of second coil) having a decreasing radial spiral which passes about a second central portion (2nd coil has a central portion), the third coil trace having a third electric current traveling along a third directional path and having a third plurality of separated portions each having a third respective set of different radii from the second central portion along a second bisecting line, the second planar coil having a fourth coil trace (right side of second coil) having a fourth electric current traveling along a fourth directional path which is parallel to but opposite to the third direction (left side and right sides of coil would have different directions to create the circular flow of current), and having a fourth plurality of separated portions each having a fourth 
wherein the magnetic stimulation probe is operable to stimulate a selected portion of the patient (probe stimulates patient’s head; paragraphs 76 and 79).
The shield mentions in paragraphs 76 and 79 enclose the coils, which makes the alignment member and the magnetic stimulation probe form a single unit, thus meeting the limitations of claim 2.
The traces are all electrically coupled/connected to each other, which meets the limitations of claims 3, 6, 7, 8, 12, 13, and 17.
The first and second coils also produce a focused high intensity magnetic field at a distance from the coils. Note that the claim itself does not define where the field is located, thus Schneider meets the limitations of claims 5 and 11.
It can be seen in figure 4 that the first coil is disposed adjacent to the second coil, thus meeting the limitations of claims 14 and 19.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0317281 (Schneider et al.) as applied to claims 4, 10,  and 18 above, and further in view of US 2014/0357935 (Ilmoniemi et al., hereinafter Ilmoniemi).
In regards to claims 9, 14, and 19, Schneider discloses the limitations of claims 4, 10, and 18 but does not state that the first and second coils overlap. In a related area, Ilmoniemi discloses a TMS coil with overlapping coil windings (title and abstract). Ilmoniemi states in paragraphs 34-35 that different overlapping coils windings are used based on a desired resultant electric field. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to overlap the coils of Schneider as taught by Ilmoniemi in order to produce a desired resultant electric field. 
 
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0317281 (Schneider et al.) as applied to claims 10 and 18 above, and further in view of US 2009/0270945 (Markoll et al., hereinafter Markoll).
In regards to claims 15 and 20, Schneider discloses the limitations of claims 10 and 18 but do not state that the coils are on a flexible circuit. In a related area, Markoll discloses a portable collagen stimulation device (abstract) that applies a magnetic field to the body (paragraph 16). Paragraph 45-46 states use of a flexible circuit board as one of the possible support bodies where the coils magnetic coils are imbedded so that the shape can be adapted to any form so that there is an optimal application of the support body on the body part. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the coils of Schneider be formed on a flexible circuit as taught by Markoll in order to allow the device to be shaped to any form so that there is an optimal application of the support body on the body part.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0317281 (Schneider et al.) as applied to claim 10 above, and further in view of US 2015/0265830 (Simon et al., hereinafter Simon).
In regards to claim 16, Schneider discloses the limitations of claim 10 but does not state that the coils are affixed to a harness. In a related area, Simon discloses electric and magnetic stimulators used to treat various medical disorders (title and abstract). Simon states in paragraph 92 that the stimulator can be held in place by straps or frames, which can be interpreted as a type of harness, to the patient’s body. Thus it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to attach the magnetic field generating coils of Schneider to a harness as taught by Simon in order to hold the stimulator in place on the surface of a patient’s body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791